DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Pederson, Reg No. 67,789 on 02/11/2022.
The application has been amended as follows: 

CLAIMS:

1.	(Currently Amended) A computing device, comprising:
a processing resource; and
a memory resource storing machine-readable instructions to cause the processing resource to:
		determine a computing device is executing a number of applications;
		classify the number of applications;
		prioritize the number of applications based on the classification of the number of applications;
select a highest prioritized application from the number of applications;
responsive to selecting the highest prioritized application, determine a test from a plurality of tests to select a network adapter for the highest prioritized application to provide the highest prioritized application a network with a higher quality compared to other network adapters 
perform the test from [[a]] the plurality of tests; and
determine network adapter of the network to be used by the computing device based on the test performed.

2.	(Previously Presented) The computing device of claim 1, wherein a first application from the number of applications is classified as an instant application and a second application from the number of applications is classified as a non-instant application.

3.	(Original) The computing device of claim 2, wherein the instant application has a higher priority than the non-instant application.

4.	(Original) The computing device of claim 1, wherein the plurality of tests includes a ping test to determine the network adapter of the network with a shorter response time compared to other network adapters of the network.

5.	(Original) The computing device of claim 4, wherein the ping test is performed as a result of the computing device executing an instant application.

6.	(Original) The computing device of claim 1, wherein the plurality of tests includes a file transfer protocol throughput (FTP TpT) test to determine the network adapter of the network with a faster throughput compared to other network adapters of the network.

7.	(Original) The computing device of claim 6, wherein the FTP TpT test is performed as a result of the computing device executing a non-instant application. 


	determine a computing device is executing a number of applications; 
	determine a test from a plurality of tests to send to a network; 
	perform the test of the plurality of tests;
	determine a network adapter of the network to be used by the computing device based on the test performed;
determine that the network adapter of the network causes a weak signal compared to previous values;
prioritize the number of applications based on a classification of the number of applications; 
select a highest prioritized application from the number of applications;
determine an additional test to select a different network adapter to provide a network with a higher quality compared to other network adapters for [[an]] the highest prioritized application of the number of applications, responsive to selecting the highest prioritized application 
determine the different network adapter with a higher quality compared to other network adapters based on the test performed.
	
9.	(Previously Presented) The medium of claim 8, comprising instructions to determine a test from the plurality of tests to send to the network based on the prioritization of the number of applications.
	
10.	(Previously Presented) The medium of claim 8, comprising instructions to determine a test from the plurality of tests to send to the network based on an occurrence of roaming as the number of applications are being executed by the computing device.

11.	(Original) The medium of claim 8, comprising instructions to determine when the computing device utilizes the network adapter with a shorter response time compared to other network adapters of the network or a faster throughput compared to other network adapters of the network.

12.	(Original) The medium of claim 11, wherein to determine whether the computing device utilizes the network adapter with a shorter response time compared to other network adapters of the network or a faster throughput compared to other network adapters of the network is based on a prioritization of the number of applications.

13.	(Currently Amended) A method comprising:
determining a computing device is executing a number of applications; classifying each of the number of applications as an instant application or a non-instant application;
	performing a ping test in response to one application being classified as an instant application, wherein the ping test determines a network adapter with a shorter response time compared to other network adapters of the network;
performing a FTP TpT test in response to one application being classified as a non-instant application, wherein the FTP TpT test determines the network adapter with a faster throughput compared to other network adapters of the network;
determining a network adapter of the network to be used by the computing device based on the ping test and the FTP TpT test;
determining that the network adapter of the network causes a weak signal compared to previous values;
prioritizing the number of applications based on a classification of the number of applications;
selecting an application classified as the non-instant application having the highest prioritization;
determining a test to select a different network adapter to provide the network with a higher quality compared to other network adapters for the [[one]] application classified as the non-instant application having [[a]] the highest prioritization, responsive to selecting the highest prioritized application 
determining the different network adapter to provide the network with a higher quality compared to other network adapters based on the test performed.



15.	(Original) The method of claim 13, wherein the ping test and the FTP TpT test is performed in response to a daemon sending a ping test packet and a FTP TpT test packet to the network.

EXAMINER’S COMMENT
Claims 1-15 are allowable over the prior art of record for the reasons stated on pp 6-11 of the Applicant’s Arguments/Remarks filed on 01/21/2022.  An updated search was conducted and no prior art was discovered to read on the claims.
Therefore, Claims 1-15 are allowed.

Prior Art:
US PGPub 2012/0122461 (Hossain) teaches data service manager arranged to receive a data service request from an application, determine whether the application may communicate information over the wireless link based on the class parameter for the wireless link, and generate a control directive for the application granting or denying the data service request, Abstract.  Hossain does not teach on the details in the Independent claims regarding prioritization of the applications and based on the highest prioritized application, choosing a test to determine which network adapter to choose for the network connection.

US PGPub 2005/0254435 (Moakley) teaches determining one or more network connections coupled to a computing device, determining connection parameters associated with each network connection, and selecting the network connection with connection parameters that best match the connection requirements of an application on the computing device.  Moakley does not teach on the details in the Independent claims regarding selecting a test, performing a test in order to determine which network adapter to choose for the network connection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454     
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454